Citation Nr: 0125600	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-20 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 1998 
for payment of additional dependency allowance for 
dependents.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 determination of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied the veteran's request for an effective date earlier 
than October 1, 1998 for payment of additional dependency 
allowance for his two dependent children.


FINDINGS OF FACT

1.  By March 1996 rating decision, a 60 percent rating was 
assigned the veteran's service-connected lumbosacral 
spondylosis, effective February 28, 1995.  

2.  He was notified of the RO determination by letter dated 
March 29, 1996; accompanying that letter was VA Form 21-686c, 
Declaration of Status of Dependents, included as an enclosure 
and the narrative of the award letter informing the veteran 
to review the enclosed form, to complete "every blank which 
applies to you," and to return it by March 28, 1997.

3.  The veteran submitted a VA Form 21-686c indicating the 
names, dates of birth, and social security numbers of his two 
dependent children on September 25, 1998;  certified copies 
of their birth certificates were received November 4, 1998.  

4.  The earliest claim of record in which the veteran sought 
payment of benefits by reason of a dependent spouse or child, 
with the appropriate evidence, as requested by VA, was 
submitted in September 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
1998 for the payment of additional dependency allowance for 
the veteran's dependent children have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5111, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.31, 3.204, 3.209, 3.401 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received in October 1992.  
Apparently, he was seeking service connection for at least 16 
alleged disabilities.  In completing the form, he included 
the name and date of birth of his son.  He provided details 
relative to his spouse, but has since divorced.  He is not 
currently married, and this appeal concerns his children 
exclusively.

By November 1993 rating decision, service connection for a 
low back disability was granted evaluated as 20 percent 
disabling, effective September 11, 1992.

In January 1995, he filed a claim for, in pertinent part, an 
increased rating for his service-connected low back 
disability.  By May 1995 rating decision, such increased 
rating was denied.  However, the RO granted an increased 
rating by March 1996 rating decision.  

Pursuant to the March 1996 rating decision, the evaluation 
for his service-connected low back disability was increased 
to 60 percent, effective February 28, 1995.  The RO informed 
him of that decision by letter on March 29, 1996, which 
contained a heading entitled "How to Complete Your Claim for 
Dependents."  Specifically, the RO informed him that the 
information he had previously supplied about his dependents 
was incomplete and that "before we can pay additional 
benefits for [blank], send us the following:"  The RO asked 
specifically that he complete every applicable blank in the 
enclosed VA Form 21-686c, Declaration of Status of 
Dependents, send a copy of his marriage certificate along 
with the date and place of marriage, and enclose "a copy of 
the birth certificate of [blank]."  The veteran was asked to 
send the information about his dependents "right away" and 
was further informed that if his response was received after 
March 28, 1997, VA would not be able to pay any "back 
benefits."  

His VA Form 21-686c was received September 25, 1998.  On the 
form, he indicated that he was divorced, and he included the 
names, dates of birth, and social security numbers of his two 
children, a son born in May 1992, and a daughter born in June 
1995.  

By October 1998 letter, the RO informed the veteran that his 
monthly disability compensation award was amended to include 
additional benefits for his children, effective October 1, 
1998.

By written communication received that month, he indicated 
that "the effective date for at least one dependent should 
be February 28, 1995, and two dependents effective June 17, 
1995."  The latter date reflected his daughter's date of 
birth.  He further stated that the March 29, 1996 letter 
informing him of his increased rating was unclear with 
respect to claiming his children as dependents.  According to 
him, the request to supply "the birth certificate of" 
without specifying a name or names was not specific enough to 
enable him to responding properly.  

On November 4, 1998, certified copies of the children's birth 
certificates were received at the RO.  

Law and Regulations

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including children, provided 
that the disability is rated not less than 30 percent 
disabling.  38 U.S.C.A. § 1115 (West 1991).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:  (1) Date of 
claim.  This term means the following listed in order of 
applicability: (i) Date of veteran's marriage of birth of his 
or her child, or adoption child, if the evidence of the event 
is received within one year of the event otherwise; (ii) Date 
notice is received of the dependent's existence, if evidence 
is received within one year of VA request;  (2) Date 
dependency arises;  (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating;  or (4) Date 
of commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2001).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C. § 
5111; 38 C.F.R. § 3.31 (2001).

For the purposes of this section the term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  The provisions of this section apply to 
all original, reopened, or increased awards unless such 
awards provide only for continuity of entitlement with no 
increase in rate of payment.  38 C.F.R. § 3.31 (2001).

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216 (2001).

The provisions of 38 C.F.R. § 3.204 (2001) provide that, VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the written statement 
of a claimant as proof of marriage, dissolution of a 
marriage, birth of a child, or death of a dependent, provided 
that the statement contains: the date (month and year) and 
place of the event; the full name and relationship of the 
other person to the claimant; and, where the claimant's 
dependent child does not reside with the claimant, the name 
and address of the person who has custody of the child.  In 
addition, a claimant must provide the social security number 
of any dependent on whose behalf he or she is seeking 
benefits (see 38 C.F.R. § 3.216).  VA shall require the types 
of evidence indicated in 38 C.F.R. §§ 3.205 through 3.211 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.  The 
classes of evidence to be furnished for the purpose of 
establishing marriage, dissolution of marriage, age, 
relationship, or death, if required under the provisions of 
paragraph (a)(2), are indicated in §§ 3.205 through 3.211 in 
the order of preference.  Failure to furnish the higher 
class, however, does not preclude the acceptance of a lower 
class if the evidence furnished is sufficient to prove the 
point involved.  Photocopies of documents necessary to 
establish birth, death, marriage or relationship under the 
provisions of §§ 3.205 through 3.215 of this part are 
acceptable as evidence if the Department of Veterans Affairs 
is satisfied that the copies are genuine and free from 
alteration.  Otherwise, VA may request a copy of the document 
certified over the signature and official seal of the person 
having custody of such record.

Analysis

The veteran's dependents were not eligible for additional 
compensation until February 28, 1998, the effective date of 
the 60 percent disability rating for his law back disability.  
38 U.S.C.A. § 1115.  Ratings below 30 percent do not entitle 
dependents to additional benefits, and before February 28, 
1995, he was rated 20 percent disabled.  Id.  Of course, 
eligibility alone is insufficient for entitlement to 
additional benefits.  See 38 C.F.R. §§ 3.31, 3.209, 3.401.

In October 1992, upon filing his original claim of service 
connection, he stated his son's name and date of birth.  
However, he did not supply the son's social security number.  
Absent the social security number, additional benefits cannot 
be provided.  See 38 C.F.R. § 3.216.  In any event, the March 
1996 award notification letter included a specific request 
for copies of relevant birth certificates and a request that 
he complete the enclosed VA Form 21-686c, asking that he 
respond by March 28, 1997.  Additionally, the veteran was 
advised in that letter that the information about his 
dependents was incomplete and that additional benefits could 
not be awarded before the requested information was supplied.  

The veteran did not return the completed VA Form 21-686c, 
containing the names of his children along with the 
associated dates of birth, social security numbers, and 
custody information, until September 1998, more than a year 
after the March 1996 award notification letter was sent to 
him.  See 38 C.F.R. §§ 3.204, 3.216.  Such information is 
necessary in order for additional compensation benefits to be 
awarded.  Id.  Thus, additional benefits cannot be granted 
for any period prior to September 25, 1998, the date when the 
necessary information was received at the RO.  In addition, 
because such information was not received within one year of 
the date of notice, i. e., by March 28, 1997, an earlier 
effective date for the award of additional benefits cannot be 
granted.  38 C.F.R. § 3.401.  In order for an effective date 
of either February 28, 1995 or June 17, 1995 (the dates 
suggested by the veteran in October 1998 claim) to have been 
possible, evidence of dependency would have to have been 
provided within one year of notification of his increased 
rating in March 1996.  As noted above, he complied with the 
RO's request well after that deadline had passed.

He claims not to have been able to supply the necessary 
information about his dependents because the RO did not 
specify his children's names.  His argument is disingenuous 
and lacks merit.  While the Board finds the RO's March 1996 
award notification letter completely comprehensible, if the 
veteran had had any question regarding its contents or lacked 
guidance as to how to proceed, he was free to contact the RO 
or his representative for advice.  In addition, he did not 
return the VA Form 21-686c until September 1998, some 21/2 
years after the RO asked that it be completed.  The RO's 
failure to list specific names should not have prevented him 
from completeing and returning that self-explanatory form in 
a timely manner, as requested.  

The Board reminds the veteran that personal details regarding 
dependents' status change over time, and the RO cannot be 
expected to know of changes in the status of a veteran's 
dependents unless the veteran keeps the RO apprised of such 
facts.  Indeed, since he filed his initial claim for benefits 
in October 1992, he had a second child and got divorced.  In 
order to maintain current and accurate information about 
veterans and their dependents, the RO must rely on the 
assistance of the veterans.  A simple request for copies of 
birth certificates and that a veteran complete a form is not, 
in the Board's view, at all unduly burdensome.


ORDER

An effective date earlier than October 1, 1998 for payment of 
additional dependency allowance for the veteran's dependent 
children is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

